 Case 7:20-cv-00541-GEC Document 11 Filed 11/17/20 Page 1 of 1 Pageid#: 82




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 JENNIFER LORD, et al.,                           )
                                                  )
                                                           Civil Action No. 7:20CV00541
        Plaintiffs,                               )
                                                  )
                                                           ORDER
 v.                                               )
                                                  )
                                                           By: Hon. Glen E. Conrad
 SENEX LAW, P.C.,                                 )
                                                           Senior United States District Judge
                                                  )
        Defendant.                                )


       The parties have filed a Joint Motion for Modification of Briefing Schedule on Defendant’s

Motion to Dismiss. For good cause shown, it is hereby

                                           ORDERED

as follows:

       1.      The motion (ECF No. 10) is GRANTED;

       2.      Plaintiffs shall have until November 25, 2020, to file their opposition memorandum

               to Defendant’s motion to dismiss; and

       3.      Defendant shall have until December 16, 2020, to file a reply brief.

       The Clerk is directed to send copies of this order to all counsel of record.
                    17thday of November, 2020.
       DATED: This ____


                                                           Senior United States District Judge
